Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 30, 2020

                                     No. 04-19-00761-CV

                   IN RE THE COMMITMENT OF KEVIN JOHNSON,

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI23245
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                        ORDER
       Appellant’s second motion for an extension of time to file his brief is GRANTED.
Appellant’s brief is due on or before March 4, 2020. No further extensions will be granted absent
extraordinary circumstances.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court